Citation Nr: 0519630	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  03-15 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right hip disorder, 
to include as secondary to service-connected degenerative 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran had National Guard service from October 1965 to 
July 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In connection with this appeal, the veteran testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge in May 2004.  A transcript of that hearing is 
associated with the claims file.  

In October 2004, the Board remanded this case to the RO for 
additional development.  At that time, the issues on appeal 
included entitlement to service connection for a right leg 
disorder, to include as secondary to service-connected 
degenerative disease of the lumbar spine, and service 
connection for leg cramps.  Thereafter, in an April 2005 
rating decision, service connection for right sciatica, 
secondary to lumbar spine injury (claimed as leg cramps and 
right leg disability) was granted.  This rating decision 
represents a full grant of the benefits sought on appeal with 
respect to the veteran's right leg claims.  As there is no 
jurisdiction-conferring notice of disagreement as to the 
down-stream elements of effective date or compensation level, 
those issues are not currently in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
Accordingly, the discussion herein is limited to the issue of 
entitlement to service connection for a right hip disorder.

Additional medical treatment records were received in at the 
Appeals Management Center in June 2005.  Such evidence has 
not first been considered by the agency of original 
jurisdiction (AOJ).  Under 38 C.F.R. § 20.1304 (2004), 
pertinent evidence received by the Board usually requires a 
return of the case to the AOJ for review, consideration and 
preparation of a supplemental statement of the case prior to 
a Board decision unless there has been a waiver of such 
referral.  None of the additional, non-duplicative evidence 
submitted in this case includes a diagnosis of a right hip 
disorder.  Inasmuch as the issue before the Board is 
concerned with the current existence of right hip disorder, 
this evidence is, thus, not pertinent and does not preclude a 
decision by the Board at this time.

Pertinent law and regulations provide that VA's statutory 
duty to assist extends to a liberal reading of the record for 
issues raised in all documents or oral testimony submitted 
prior to a Board decision.  EF v. Derwinski, 1 Vet. App. 324, 
326 (1991); see also Douglas v. Derwinski, 2 Vet. App. 435 
(1992).  The veteran's May 2004 testimony includes a 
statement that his service-connected back disorder is 
productive of impairment which is inadequately reflected by 
the 20 percent schedular evaluation presently in effect.  As 
the issue of entitlement to an increased evaluation for 
degenerative joint disease, lumbar spine, has been neither 
procedurally developed nor certified for appellate review, 
the Board is referring it to the RO for appropriate action.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDING OF FACT

The medical evidence does not include a current diagnosis of 
a right hip disorder.


CONCLUSION OF LAW

A right hip disorder was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2004).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an increased rating for his claim.  The March 2002, December 
2003, and November 2004 letters from the RO as well as the 
June 2003 statement of the case and April 2005 supplemental 
statement of the case informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought and advised him of the types of evidence 
VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the law and regulation have 
been met.

The Board also notes that the March 2002, December 2003, and 
November 2004 letters from the RO directed the veteran to 
submit any pertinent evidence in his possession.  In 
addition, he was advised to identify any source of evidence 
and that VA would assist him in requesting such evidence.  
The Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board also notes that the United States Court of Appeals 
for Veterans Claims has held that a VCAA notice letter must 
be provided to a claimant before the initial unfavorable 
decision on a service-connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In the present case, the 
initial VCAA notice with respect to his service connection 
claim was provided in March 2002, prior to the November 2002 
rating decision.  Accordingly, inasmuch as this letter was 
furnished to the veteran prior to the rating decision from 
which this appeal arises, the VCAA notice with respect to 
this issue was timely.  

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records as well as VA and private treatment reports.  In 
addition, the veteran has been afforded a hearing before the 
undersigned Veterans Law Judge.  As the record reflects that 
the veteran has been afforded VA examinations with respect to 
his claim, the Board finds that the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  The Board again emphasizes that 
no additional pertinent evidence has been identified by the 
veteran as relevant to the issue on appeal.  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with this claim.

Service Connection

The veteran claims that he is entitled to service connection 
for a right hip disorder, as secondary to his service 
connected degenerative disease of the lumbar spine.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

When a claim for service connection is filed, whether on a 
direct basis or as secondary to a service-connected 
disability, there must be an initial finding of a current 
chronic disability.  Although the appellant may testify as to 
symptoms he perceives to be manifestations of disability, the 
question of whether a chronic disability is currently present 
is one that requires skill in diagnosis, and questions 
involving diagnostic skills must be made by medical experts.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Review of the veteran's service medical records reflects that 
he was treated for complaints of back and hip pain; however, 
these records are silent with respect to a diagnosis of a 
right hip disorder.  

Similarly, the veteran's post service VA and private 
treatment records include complaints of back and hip pain; 
however, there is no diagnosis of a right hip disorder.  

An October 2002 report of VA examination reflects that X-ray 
study of the right hip was within normal limits.  This 
examination report also includes a diagnosis of right hip 
strain with minimal functional loss due to pain.  

During his May 2004 Travel Board hearing, the veteran 
testified that he experiences radiating pain, stiffness, 
numbness, and spasms in the right hip.

A December 2004 report of VA examination notes the veteran's 
complaints of hip pain.  Examination of the hips revealed 
that the veteran walked with a normal gait, without signs of 
pain or dysfunction, and there was no evidence of redness, 
heat, instability, guarding, or abnormal motion of either 
hip.  There was no joint swelling, tenderness, crepitus, or 
decrease in function with repetitive motion of the right hip 
due to fatigue, weakness, lack of endurance, or pain.  X-ray 
examination of both hips was normal and there were no signs 
of degenerative joint disease or trauma.  The diagnoses 
included normal hip joints bilaterally.

The December 2004 VA examination report includes the 
conclusion of the examiner that, based upon a review of the 
veteran's claims file, the veteran has no hip joint disease 
or disability.  The examiner commented that the veteran's 
right hip pain and leg cramps are symptoms of sciatica and 
are directly related to his service-connected degenerative 
joint disease of the lumbosacral spine.  However, there is no 
disability of the veteran's right hip joint.  The examiner 
concluded that any claim of right hip problems being caused 
by any event while on active duty can not be supported by the 
veteran's history, X-rays, or physical examination.  

Upon consideration of the foregoing, the Board concludes that 
the evidence does not support a finding of service connection 
for a right hip disorder because there is no medical evidence 
that such a disorder currently exists.

While the Board acknowledges that the veteran has complained 
of right hip pain, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted. See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  In this case, a medical examiner 
has not diagnosed a right hip disability.  

Additionally, it is now well-settled that as a layperson 
without medical training, the veteran is not competent to 
render an opinion concerning medical matters such as 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App.  492, 494-95 (1992); see also 38 C.F.R. § 3.159 (2001).  

In summary, service connection cannot be granted because 
there is no current identifiable disability of the right hip.  
See also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Accordingly, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a right hip disorder.



ORDER

The appeal is denied.




_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


